PER CURIAM:
Anthony L. Scales appeals the district court’s order granting summary judgment to the Defendants and dismissing Scales’ Title VII action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Scales v. USF Logistics, No. CA-04-448 (E.D.Va. Dec. 3, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED